          Case 2:19-cv-04693-RAL Document 18 Filed 06/22/20 Page 1 of 2




                        IN THE UNITED STATES COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIMBERLY ANN WILLIAMS,                           :       CIVIL ACTION
                                                 :
                Plaintiff                        :
                                                 :
                v.                               :
                                                 :
ANDREW M. SAUL,                                  :       No. 19-cv-04693-RAL
Commissioner of Social Security,                 :
                                                 :
        Defendant                                :


                                  MEMORANDUM OPINION

RICHARD A. LLORET                                                                      June 19, 2020
U.S. MAGISTRATE JUDGE

        Kimberly Ann Williams was denied social security benefits by the decision of an

Administrative Law Judge (“ALJ”). Ms. Williams contends that the ALJ’s unfavorable

decision was reached in error. Doc. No. 12, at 3–10 (Plaintiff’s Brief). Ms. Williams

argues that (1) the ALJ improperly substituted her own lay opinion for that of a state-

agency consulting physician and did not adequately develop the record; and (2) the

presiding ALJ’s appointment was improper under the Appointments Clause of the

Constitution. Id. In response, the Commissioner of Social Security (“Commissioner”)

conceded that further evaluation of Ms. Williams’ claim is warranted, and he requested

that this case be remanded. 1 Doc. No. 17 (Defendant’s Uncontested Motion to Remand).

The Commissioner has represented that Ms. Williams’s counsel consented to his

request. See id.




1The Commissioner assures that on remand, Ms. Williams’s case will be referred to a different ALJ “to
further evaluate [Ms. Williams’s] claims, offer [her] the opportunity for a new hearing, and issue a new
decision.” Doc. No. 17, ¶ 3.
        Case 2:19-cv-04693-RAL Document 18 Filed 06/22/20 Page 2 of 2




      Because the parties agree that the ALJ erred in the evaluation of Ms. Williams’s

disability claim, the Commissioner’s motion and Ms. Williams’s request for review are

granted, the final decision of the Commissioner is reversed, and this matter is remanded

to the Commissioner further proceedings.



                                               BY THE COURT:



                                               _s/Richard A. Lloret____________
                                               RICHARD A. LLORET
                                               U.S. Magistrate Judge




                                              2
